            Case 2:95-cr-00036-JFC Document 661 Filed 06/09/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

United States of America,                    )
                                             )
                v.                           ) Criminal No. 95-36-8
                                             )
DERRICK MICHAEL McCAIN,                      )
                                             )
                          Defendant.         )

                                MEMORANDUM OPINION

CONTI, Senior District Judge.

       I.       Introduction

       Pending before the court is a motion for early termination of supervised release

filed by defendant Derrick Michael McCain (“McCain”). (ECF No. 657.) McCain argues

that he is entitled to early termination of his 10-year-term of supervised release because

after serving a term of imprisonment of 20 years and 9 months, he is abiding by

conditions of release, is gainfully employed, purchased his first home, and is not

suffering from any substance abuse or mental health issues. (Id.) The government

responded to McCain’s motion arguing, among other things, that early termination of his

term of supervised release is not in the interest of justice or warranted by the factors set

forth in 18 U.S.C. § 3553(a) because, among other reasons, McCain had a “high level”

position in a very serious and extensive cocaine-distribution organization and he has

only served approximately 50% of his ten-year-term of supervised release. (ECF No.

660.) For the reasons set forth in this opinion, including the court’s consideration of the

factors set forth in 18 U.S.C. § 3553(a) and the interests of justice, McCain’s motion for

early termination of supervised release will be denied without prejudice.

       II.      Procedural History
        Case 2:95-cr-00036-JFC Document 661 Filed 06/09/21 Page 2 of 9




      On April 19, 1996, a jury found McCain guilty of conspiracy to distribute and

possess with intent to distribute cocaine and cocaine base, in violation of 21 U.S.C. §

846. (ECF No. 239.) On August 23, 1996, the court held a sentencing hearing. It found

that McCain was responsible for distributing 8.8 kilograms of cocaine and 350 grams of

crack cocaine, and the applicable guideline range for a term of imprisonment was 292

months to 365 months, and his criminal history was a category V. The court sentenced

McCain to a term of imprisonment of 300 months, and a term of supervised release of

120 months (10 years). (ECF No. 320.)

      On October 17, 2008, the court reduced McCain’s sentence to a term of

imprisonment of 243 months, pursuant to 18 U.S.C. 3582(c)(2) because the sentencing

guidelines applicable to him were reduced and the reduction was made retroactive. The

court found that the sentencing guideline range for a term of imprisonment was 235

months to 293 months. The court did not modify McCain’s sentence with respect to his

ten-year-term of supervised release.

      On November 22, 2015, McCain was released from incarceration after serving

the federal sentence imposed in this case and a sentence in state custody. (ECF No.

657 ¶ 5; ECF No. 660 at 2 n.3.) On or about that date, he commenced his ten-year-term

of supervised release. Thus, he has served approximately 5 years and 6 months of his

ten-year-term of supervised release.

      On April 19, 2021, this court received McCain’s pro se motion for early

termination of supervised release. (ECF No. 657.) On May 5, 2021, the government

filed a response in opposition to McCain’s motion. (ECF No. 660.) McCain’s motion

having been fully briefed is now ripe to be decided by the court.



                                            2
            Case 2:95-cr-00036-JFC Document 661 Filed 06/09/21 Page 3 of 9




          III.      Discussion

                    A. Applicable Law

          A district court has the discretion to grant the early termination of a defendant’s

term of supervised release 1 under 18 U.S.C. § 3583(e). United States v. Melvin, No.

20-1158, 2020 WL 6108619, at *3 (3d Cir. Oct. 16, 2020). Pursuant to § 3583(e):

           [t]he court may, after considering the factors set forth in section
           3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and
           (a)(7)—

                    (1) terminate a term of supervised release and discharge the
                        defendant released at any time after the expiration of one
                        year of supervised release, pursuant to the provisions of
                        the Federal Rules of Criminal Procedure relating to the
                        modification of probation, if it is satisfied that such action
                        is warranted by the conduct of the defendant released
                        and the interest of justice.

    18 U.S.C. § 3583(e)(1). As specified in § 3583(e)(1), in exercising its discretion, the

    district court must consider the following factors:

                 − the nature and circumstances of the offense and the history and
                   characteristics of the defendant, § 3553(a)(1);

                 − the need for the sentence imposed to afford adequate deterrence to
                   criminal conduct, protect the public from further crimes of the defendant,
                   and provide the defendant with needed educational or vocational training,
                   medical care, or other correctional treatment in the most effective
                   manner, § 3553(a)(2)(B)-(D);

                 − the sentencing range established by the Sentencing Commission, §
                   3553(a)(4);

                 − any pertinent policy statement issued by the Sentencing Commission, §
                   3553(a)(5);


1         Supervised release “serves an entirely different purpose than the sentence
imposed under § 3553(a).” Pepper v. United States, 562 U.S. 476, 502 n. 15 (2011). It
“fulfills rehabilitative ends, distinct from those served by incarceration.” United States v.
Johnson, 529 U.S. 53, 59 (2000).
                                                     3
            Case 2:95-cr-00036-JFC Document 661 Filed 06/09/21 Page 4 of 9




              − the need to avoid unwarranted sentence disparities among defendants
                with similar records who have been found guilty of similar conduct, §
                3553(a)(6); and

              − the need to provide restitution to any victims of the offense, § 3553(a)(7).

    “After considering these factors, the court may provide relief only if it is satisfied that

    early termination is warranted by the defendant's conduct and is in the interest of

    justice.” Melvin, 2020 WL 6108619, at *3. District courts need not make specific

    findings of fact with respect to each § 3553(a) factor; it is sufficient for the court to state

    that it considered the statutory factors. Id.

          The Third Circuit Court of Appeals has clarified that the general rule is that early

termination of a term of supervised release under § 3583(e)(1) “will be proper ‘only

when the sentencing judge is satisfied that new or unforeseen circumstances’ warrant

it.” Id. (quoting United States v. Davies, 746 F. App'x 86, 89 (3d Cir. 2018), cert. denied,

139 S. Ct. 1275, 203 L. Ed. 2d 280 (2019)). The court of appeals in Melvin explained:

          That is because, if a sentence was “sufficient, but not greater than
          necessary” when first pronounced, 18 U.S.C. § 3553(a), we would expect
          that something will have changed in the interim that would justify an early
          end to a term of supervised release.

Id. The court of appeals, however, “disavow[ed] any suggestion that new or unforeseen

circumstances must be shown.” Id. (emphasis added). 2 In other words, “a district court

need not find that an exceptional, extraordinary, new, or unforeseen circumstance

warrants early termination of a term of supervised release before granting a motion




2      The court of appeals explained that the language in United States v. Laine, 404
F. App’x 571, 573-74 (3d Cir. 2010), that “early termination of supervised release under
section 3583(e) should occur only when the sentencing judge is satisfied that something
exceptional or extraordinary warrants it,” is not based upon the statute and is not
binding precedent. Melvin, 2020 WL 6108619 at *3.
                                                    4
         Case 2:95-cr-00036-JFC Document 661 Filed 06/09/21 Page 5 of 9




under 18 U.S.C. § 3583(e)(1).” Id. The district court must be “satisfied that early

termination is warranted by the defendant's conduct and is in the interest of justice.” Id.

(quoting 18 U.S.C. § 3583(e)(1)).

       The court will consider the pertinent factors set forth in § 3553(a) as instructed in

§ 3583(e)(1) to determine whether early termination of McCain’s term of supervised

release is warranted by his conduct and in the interest of justice.

               B. Section 3553(a) Factors

                      1. The nature and circumstances of the offense and the
                         history and characteristics of the defendant, § 3553(a)(1)

        McCain and six codefendants operated a “major cocaine distribution scheme in Western

Pennsylvania[,]” which was responsible for distributing approximately 250 kilograms of cocaine

in the area. (Presentence Investigation Report (“PIR”) ¶ 5.) McCain held a “high level” position

in the distribution scheme, which was led by his codefendant Ronald Whethers. (Id. ¶ 8.)

Specifically, McCain delivered crack and crack cocaine, communicated the location of cocaine

to other members of the organization, collected and received payments for cocaine, (id.) and

brought other people into the organization, (id. ¶¶ 14, 17.) McCain was responsible for 8.8

kilograms of cocaine and 350 grams of crack cocaine. The distribution scheme involved the use

of serious violence. (PIR ¶¶ 21-23.)

       According to McCain, he has the support of his family, which helped him

reintegrate into society after his long prison term. (ECF No. 657 at 2.) He does not

suffer from mental health or substance abuse problems. (Id.) Since his release from

imprisonment, he obtained his driver’s license, purchased his first home, paid taxes,

began to build his credit score, and was gainfully employed until the COVID-19

pandemic caused his unemployment. (Id.) The probation officer informed this court that

McCain has not committed any violations of the conditions of his supervised release.

                                                5
        Case 2:95-cr-00036-JFC Document 661 Filed 06/09/21 Page 6 of 9




       Based upon the representations by McCain and his probation officer, McCain has

done very well during the first five years of the ten-year-term of his supervised release.

McCain’s offense of conviction in this case, however, was very serious because it was

extensive, involved a significant amount of cocaine, which has devastating effects on

the community, and involved the use of serious violence. Under those circumstances,

despite the strides that McCain has made since his release from imprisonment, a ten-

year-term of supervised release remains the appropriate sentence in this case.

                     2. The need for the sentence imposed to afford adequate
                        deterrence to criminal conduct and protect the public from
                        further crimes of the defendant, and provide the defendant
                        with needed educational or vocational training, medical
                        care, or other correctional treatment in the most effective
                        manner, §§ 3553(a)(2)(B)-(D)

       Because an information was filed under 21 U.S.C. § 851, show that McCain had

at least one prior drug felony conviction before he sustained the conviction in this case,

(ECF No. 214), the statutory minimum term of supervised release was ten years. 21

U.S.C. § 841 (Effective to October 2, 1996). 3 He has served only a little more than 50%

of the mandatory ten-year-term of supervised release. In light of the grave and serious

nature of McCain’s criminal conduct and that Congress provided a mandatory ten-year-

term of supervised release for his crime, a five year and six-month term of supervised

release would not adequately deter criminal conduct. In other words, a ten-year-term of

supervised release is still warranted to deter criminal conduct.




3      Due to the information filed, if McCain was sentenced under the current version
of 21 U.S.C. § 841, he would still be subject to a mandatory ten-year-term of supervised
release.
                                             6
          Case 2:95-cr-00036-JFC Document 661 Filed 06/09/21 Page 7 of 9




       According to McCain, after he was released from imprisonment, he was placed

into society to “fend for [him]self.” (ECF No. 657 at 2.) He asserts that he was not

provided federal or state assistance to obtain housing, education, or employment

opportunities. (Id.) The probation office can assist McCain with those endeavors

throughout his term of supervised release; indeed, as explained above, supervised

release “fulfills rehabilitative ends, distinct from those served by incarceration.” Johnson,

529 U.S. at 59. For example, to the extent McCain is still unemployed because the

COVID-19 pandemic, the probation officer can work with him to obtain employment and

provide him assistance to continue to lead a law-abiding life.

       Based upon the serious nature of McCain’s crime and the statutory minimum

term of supervised release set forth by Congress in § 841, the appropriate term of

supervised release remains 10 years.

                     3. The sentencing range established by the Sentencing
                        Commission, § 3553(a)(4)

       The applicable guideline range for a term of supervised release was (and

currently is) 10 years. U.S.S.G. § 5D1.2(b) (1995).

                     4. Any pertinent policy statement issued by the Sentencing
                        Commission, § 3553(a)(5).

       No pertinent policy statements were raised by the parties with respect to this

matter.

                     5. The need to avoid unwarranted sentence disparities among
                        defendants with similar records who have been found
                        guilty of similar conduct, § 3553(a)(6).

       A ten-year-term of supervised release is warranted; otherwise, a sentencing

disparity would be created between McCain and other defendants with similar records


                                             7
         Case 2:95-cr-00036-JFC Document 661 Filed 06/09/21 Page 8 of 9




who have been found guilty of similar conduct. McCain did not set forth any argument or

evidence to show that terminating his term of supervised release after only 5 years and

6 months is warranted.

                     6. The need to provide restitution to any victims of the
                        offense, § 3553(a)(7).

       There are many victims of drug-trafficking offenses. The law, however, does not

provide for restitution for McCain’s crime.

              C. Whether early termination is warranted and in the interest of
                 justice

       McCain in his letter to this court asserts that since his release from incarceration

he has complied with the conditions of his supervised release; indeed, according to

McCain, he has led a law-abiding life, obtained employment, and does not have

substance abuse issues. (ECF No. 170 at 2.) Compliance with the conditions of

supervision, including refraining from engaging in criminal conduct and being employed,

however, is required behavior while serving a term of supervised release. United States

v. Banks, No. 04-176, 2015 WL 926534, at *4 (W.D. Pa. Mar. 4, 2015) (citing United

States v. Medina, 17 F. Supp. 2d 245, 247 (S.D.N.Y. 1998) (“While [the defendant’s]

post-incarceration conduct is apparently unblemished, this alone cannot be sufficient

reason to terminate the supervised release since, if it were, the exception would

swallow the rule.”)). The fact of compliance may very well mean that supervision is

serving its deterrent and rehabilitative purposes and continuation of it to full term will

achieve its desired effects on the supervised individual and community.

       McCain’s conduct and desire to better himself by, among other things, being

employed, obtaining his driver’s license, and purchasing his first home, are



                                              8
           Case 2:95-cr-00036-JFC Document 661 Filed 06/09/21 Page 9 of 9




commendable, but, considering the foregoing § 3553(a) analysis, especially the serious

and dangerous nature of his crime and the need to deter criminal conduct, the interests

of justice are best served by McCain completing his ten-year-term of supervised

release.

      IV.      Conclusion

      Based upon the foregoing, the court will deny the motion for early termination of

supervised release (ECF No. 657) without prejudice. In the event McCain’s

circumstances change, he may file a new motion for early termination of supervised

release.

      An appropriate order follows.

                                               BY THE COURT:

Dated: June 9, 2021                            /s/ JOY FLOWERS CONTI
                                               Joy Flowers Conti
                                               Senior United States District Judge




                                           9
